CaSe: lilQ-CV-OOl45-DAP DOC #Z 200 Filed: 03/25/19 l Of 4. Page|D #Z 4072

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC, CASE NO. l:l9-cv-00145
Plaintiff, JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE

)

)

)

)

vs. )
) THOMAS M. PARKER
)
)
)
)

SOUTH UNIVERSITY OF OHIO, LLC,
et al.

Defendants.
MOTION OF INTERVENING LANDLORD DOUGLAS EMMETT 2010, LLC FOR
CLARIFICATION OF MINUTES OF PROCEEDINGS AND ORDER [DOC. # 162]

AND FOR ORDER THAT RECEIVER PAY PER DIEM RENT SINCE MARCH 11. 2019

Intervenor Douglas Emmett 2010, LLC (“DEZOIO”), landlord of premises leased to
Receivership entity Argosy Education Group, LLC (“AEG”) in Honolulu, Hawaii, by and
through its undersigned counsel, hereby seeks clarification of this Court’s March 13, 2019
Minutes of Proceedings and Order (hereinafter “Order”) [Doc. # 162] in an effort to curtail
ongoing financial harm being suffered by DEZO]O. DEZOIO also requests an order directing the
Receiver to pay per diem rent to DEZOIO as of no later than March ll, 2019. All of AEG’s
personal property and student records remain in the premises as of this time, thereby effectively
preventing DEZOlO from accessing and properly marketing the leased premises so as to mitigate
its ongoing damages.

The Order states, in pertinent part, on page 2:

As of March 11, 2019, the Receivership entities must either pay rent or

surrender the properties The Court indicated that it would not require

CaSe: 1219-Cv-00145-DAP DOC #Z 200 Filed: 03/25/19 2 Of 4. Page|D #Z 4073

the landlords to give the Receiver 30 days to vacate. However, the
personal property at the schools including the students’ records must be
preserved.

Further, the Order states on page 5:

The stay is lifted as to all real properties. Landlords are permitted to
take possession of their properties. Student records must be preserved.
Personal property and/or assets on the property must be preserved for the
Receiver.

The Court made clear during the show cause hearing on March 11, 2019 that to the extent
Receivership entities continued to occupy leased premises, landlords Were to be paid rent as of
March 11, 2019. However, Where, as here, a Receivership entity has ceased operations but failed
to remove its property and records, the Order does not provide for payment of rent on a going-
forward basis. Put another way, the Order has had the effect of forcing DE2010 to make the
leased premises available to the Receiver as a free storage facility.

Clarification of the Order is sought because although AEG ceased operations at the
premises in Honolulu effective the close of business on Friday, March 8, 2019 and further AEG
Was to have voluntarily surrendered the Leased Premises effective close of business on
Wednesday, March 13, 2019 pursuant to an Agreed Order [Doc. # 145], AEG left What appears
to be all of its furnishings, equipment and, most importantly, student records on the leased
premises DE2010 is aware that the Receiver has engaged a moving and storage company
(Island Movers) in Honolulu to clear the premises; however, to date nothing has been moved.
The situation is complicated by the Order’s requirement that all of AEG’s personal property and

records be preserved

CaSe: 1219-Cv-00145-DAP DOC #Z 200 Filed: 03/25/19 3 Of 4. Page|D #Z 4074

DE2010 understands that as of March 22, 2019, the Receiver and Island Movers had not
yet decided on how and when to move furnishings and equipment, what to do about student
records (reportedly situated in two locked rooms in the leased premises) and whether to arrange
on-site shredding of certain records. DE2010 further understands that shredding must be
performed by an entity other than Island Movers.

Undersigned counsel has twice asked for Receiver’s agreement that it pay rent during the
period of time from March 11, 2019 until it has vacated the premises Those requests have been
ignored.

DE2010 appreciates that the Receiver and the Court are dealing with many challenging
issues in this case and that, relatively speaking, addressing the financial harm caused and being
caused to DE2010 is not a high priority. To DE2010, the situation in Honolulu presents serious
concerns and financial issues.

In order to mitigate its ongoing damages so it can market the leased premises and plan for
possible reconfiguration and build out to suit prospective new tenants, DE2010 must have the
premises cleared of all of AEG’s personal property and student records as soon as possible. In
the meantime, under the circumstances DE2010 requests an order directing the Receiver to pay
per diem rent from no later than March 11, 2019 until the day the personal property and records

of AEG are removed from the leased premises.

CaSe: 1219-Cv-00145-DAP DOC #Z 200 Filed: 03/25/19 4 Of 4. Page|D #Z 4075

Respectfully submitted,

/s/ Peter Turner
Peter Tumer (0028444)
pturner@meversroman.com
R. Scott Heasley (0087235)
sheaslev@meversroman.com
MEYERS, RoMAN, FRIEDBERG & LEWIS
28601 Chagrin Blvd., Suite 500
Cleveland, OH 44122
Phone: (216) 831-0042
Fax: (216) 831-0542
Attorneysfor Movant,
Douglas Emmett 2010, LLC

 

CERTIFICATE OF SERVICE
I hereby certify a copy of the foregoing was filed this 25"‘ day of March 2019 via the
Court’s electronic filing systems. All parties of record can access the Motion through the Court’s

ECF system.

/s/ Peter Turner
Peter Tumer (0028444)
Attorneyfor Movant,
Douglas Emmett 201 O, LLC

 

